DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schippl (4984605) in view of Meredith (2011/0089679) and Smith (20120304447). The reference to Schippl discloses the recited  vacuum-insulated line (abstract discloses a tube with an evacuated space which is known in the art to be a vacuum, and such is an insulated tube) comprising:
an inner and an outer corrugated hose (inner 1, outer 6  corrugated hoses shown in fig 1) which are separated from one another by an evacuated intermediate space (7, see fig 1; col 4, lines 12-24),
wherein one of the corrugated hoses is encased with a reinforcement hose (5 is provided around the inner corrugated hose 1 and being formed of overlapping layers of metal and or plastic would provide reinforcement to the hose structure and be tubular in shape would therefore be a reinforcement hose) which is tension-resistant and compression-resistant in an axial direction (the overlapping S shaped strips with overlapped ends and formed of a plurality of metal and/or plastic strips would resist tension and compression in the radial direction based on the material properties of the strips; see col 1, line 64 to col 2, line 4 discusses this layer and by reciting “any compression” suggests such is intended to be limited by this layer structure), wherein said reinforcement hose is of a type of reinforcement hose selected from the group consisting of (note layer 5 is the only portion of the hose structure as considered to be the reinforcement hose) comprising:
a plastics elements which are movable relative to one another forming said reinforcement hose (the plastic elements are recited as strips that are interconnected by wrapping and there is no discussion of adhering them together so they would be able to slide by each other and therefore would be capable of movement relative to one another; col 3, lines 35-51; and col 4, lines 5-11 discuss flexibility).
The reference to Schippl discloses all of the recited structure with the exception of providing plastic element forming half shells which are screwed together for a reinforcement part of the hose.  The reference to Meredith discloses that it is old and well known in the art to provide corrugated inner hose 2 (fig 1) which is provided with a pressure sheath 5, outer sheath 9, annulus 10 therebetween and can be provided with a sleeve 12 which can be made of plastic or metal ([0055] discusses sleeve 12) and further that the embodiment of sleeve 12 shown as 20 in figs 7,8 ([0074]) can also be formed of a plurality of interconnecting modules of half shells (fig 7 shows half of the shells 22 which have holes on the sides to connect to the other shell half, but does not disclose that they are necessarily screwed together, however, this is old and well known in the art to use some threaded connector like a screw to connect half shells together as such is old and well known in the art and implied by the drawing) connected together, [0067] discusses the sleeve location can be within an annulus of the hose, and such can be used in combination with hoses having annulus, reinforcing layers, and corrugated layers.  The reference to Smith is provided as support that half shells forming a male and female interlocked layer 105, when provided with holes to connect half shells to each other utilizes bolts or screws 112 (fig 2A;  [0017]).  It would have been obvious to one skilled in the art to modify the vacuum insulated line in Schippl by providing a sleeve as part of the line structure and where such sleeve can be formed of plastic elements of half shells as suggested by Meredith where such provides a sleeve that is flexible but provides protection as well to the layers inside of it thereby preventing damage to the inner layers, and to screw the half shells together is old and known as evidenced by Smith where such would allow for the sleeve to be taken off and replaced if needed thereby saving costs for replacing the entire tubular structure.  
With respect to the new claim language directed to the inner corrugated hose is encased along the longitudinal extension of the vacuum insulated line, such is considered to be covered by the rejection above, since providing the reinforcement hose being provided on the outer corrugated hose would still encase the inner corrugated hose along the longitudinal extension of the vacuum insulated line since once modified the reinforcement hose would extend at least partially along the extension of the vacuum insulated hose and the claim language is not specific on the distance covered by the term “extension” nor does it define where the extension extends from and to where, therefore the even a partial encasement outside of the inner corrugated hose along any part of the longitudinal extension of the vacuum insulated line would be met by the rejection above.
With respect to claim 4, the corrugated hoses are designed to be corrugated in a circumferential direction and flexible (the corrugations are described as being helical, but appear in the figures to show annular corrugations, however, since spiral or annular corrugations can be considered as corrugated in a circumferential direction in that even a helical corrugation goes around the periphery of the layer in a helical manner such is therefore considered to be corrugated in a circumferential direction; col 4, lines 5-11 discusses flexibility).
With respect to claim 5, the reinforcement hose is designed to be flexible (col 4, lines 5-11 discusses flexibility of the hose itself which suggests flexibility of all the layers including the corrugated inner and outer layer, as well as the reinforcing layer 5). 
With respect to claim 9, the recitation of a loading device for cryogenic fluids having the line according to claim 1 only recites an intended use for the hose set forth in claim 1, and for the same reasons the structure of claim 1 is met, and the use of such for cryogenic fluids is merely intended use where the hose is capable of conveying anything including cryogenic fluids when no other structure is claimed, however, column 1, lines 6-15 describes the use of the tube for intensely cold media including liquid gases such as helium, oxygen, and nitrogen which are known cryogenic type fluids.  

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond (3240234) in view of Meredith and Smith.   The reference to Bond discloses the recited vacuum insulated line (col 2, lines 17-31, 51-65; col 3, lines 13-20 set forth an evacuated or vacuum insulated line) comprising an inner 10 and outer 11 corrugated hose (col 3, lines 13-20) which are separated by an evacuate space 12 (col 2, lines 17-31, 51-65; col 3, lines 13-20 set forth an evacuated or vacuum insulated line), wherein one of the corrugated hoses is encased with a reinforcement hose 14a,b (col 2, lines 39-65 discuss force the hose experiences; col 3, lines 6-39 discusses these are overcome by the hose structure which includes the insulation layer and such is the difference between the prior art hoses with no additional insulation and the wire braid layer 14a,b, therefore at least some of the resistance to forces which would include tension and compression are provided by 14a,b which would act to also reinforce the hose, and since the layer is seen in the figures to be hose shaped), where the reinforcement hose can be constructed of at least positively interconnected metal elements or strips which can be movable (fig 1 shows layers 14a,b which are described in col 3, lines 20-39 to be made of wire, where wire is known to be metal, and the figure shows a braiding in wide bands of wires overlapped which would be a positively interconnected metal strip which would provide at least some reinforcement for the hose, and braided hoses are flexible and therefore would be movable; also hose 13 can be formed of strips 16 which can be metal or plastic, see col 4, lines 42-57 which would also meet this limitation; overlapped in a helical wrap, see fig 4 and col 8, lines 1-8 which discusses overlap, helical wrap, and strips aren’t bonded which would allow some movement; where at least overlapped strips would result in a frictional interconnection at the overlap), with respect to claim 2, the corrugated hoses are designed to be corrugated in a circumferential direction (this would be an annular corrugation which is set forth in col 3, lines 59-69, and line 70 discusses flexibility as well teaching the hoses is flexible), with respect to claim 5, the reinforcement hose is designed to be flexible (see col 8, lines 9-28 discussing the strips are flexed so they are designed to be flexible), with respect to claim 7, the inner and outer corrugated hoses are welded to one another in a vacuum tight fashion at their ends (see col 3, lines 40-59 that discusses welding the corrugated metal tubes at their ends to connectors, and that a vacuum is maintained), with respect to claim 8, the inner corrugated hose is encased by the reinforcement hose (see fig 1) and the outer corrugated hose, or other hose, is encased by a mesh 14b (see fig 1; col 3, lines 13-39), and with respect to claim 9, the line is intended to be used as a loading device for cryogenic fluids (col 1, lines 11-39).
The reference to Bond discloses all of the recited structure with the exception of providing plastic element forming half shells which are screwed together for a reinforcement part of the hose.  The reference to Meredith discloses that it is old and well known in the art to provide corrugated inner hose 2 (fig 1) which is provided with a pressure sheath 5, outer sheath 9, annulus 10 therebetween and can be provided with a sleeve 12 which can be made of plastic or metal ([0055] discusses sleeve 12) and further that the embodiment of sleeve 12 shown as 20 in figs 7,8 ([0074]) can also be formed of a plurality of interconnecting modules of half shells (fig 7 shows half of the shells 22 which have holes on the sides to connect to the other shell half, but does not disclose that they are necessarily screwed together, however, this is old and well known in the art to use some threaded connector like a screw to connect half shells together as such is old and well known in the art and implied by the drawing) connected together, [0067] discusses the sleeve location can be within an annulus of the hose, and such can be used in combination with hoses having annulus, reinforcing layers, and corrugated layers.  The reference to Smith is provided as support that half shells forming a male and female interlocked layer 105, when provided with holes to connect half shells to each other utilizes bolts or screws 112 (fig 2A;  [0017]).  It would have been obvious to one skilled in the art to modify the vacuum insulated line in Bond by providing a sleeve as part of the line structure and where such sleeve can be formed of plastic elements of half shells as suggested by Meredith where such provides a sleeve that is flexible but provides protection as well to the layers inside of it thereby preventing damage to the inner layers, and to screw the half shells together is old and known as evidenced by Smith where such would allow for the sleeve to be taken off and replaced if needed thereby saving costs for replacing the entire tubular structure.
With respect to the new claim language directed to the inner corrugated hose is encased along the longitudinal extension of the vacuum insulated line, such is considered to be covered by the rejection above, since providing the reinforcement hose being provided on the outer corrugated hose would still encase the inner corrugated hose along the longitudinal extension of the vacuum insulated line since once modified the reinforcement hose would extend at least partially along the extension of the vacuum insulated hose and the claim language is not specific on the distance covered by the term “extension” nor does it define where the extension extends from and to where, therefore the even a partial encasement outside of the inner corrugated hose along any part of the longitudinal extension of the vacuum insulated line would be met by the rejection above.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. The arguments directed at Schippl merely set forth what the examiner has identified as what the reference is lacking.  With respect to Meredith, it is argued that the new claim language is not met by the reference, however, as set forth above the reference to Meredith is considered to teach the new language as well.  The claim does not require over the entire longitudinal extension, nor does it define the length, boundaries, or extent of the longitudinal extension, therefore it does not encase along the longitudinal extension in any specific amount and the reference to Meredith even only teaching a limited extent would meet the claim language.  Further, being around the external or outside of the pipe would encase everything therein, including the inner corrugated hose since regardless of any other structure or layers being between them, the sleeve would still encase anything within it, including the corrugated inner hose.  For this reason the arguments are not persuasive and the rejection still stands.  With respect to the argument directed to Smith, it does teach the half shells being connected by screws, which is the only feature the reference is relied upon in the rejection, therefore it is not intended to teach any specific extent or location of the reinforcement, such is already taught by Meredith.  With regards to the argument directed at the combination of references, the argument suggests the references would not teach limiting the axial expansion and contraction of a vacuum insulated line, however, the claim language does not set forth this type of function in the manner it is claimed, rather it only sets forth properties of the reinforcement hose which would be naturally found in any reinforcement layer formed of half shells, such a more rigid structure would be tension resistant and compression resistant which is all the claim requires, therefore this argument is more detailed than the claim language and is not persuasive for this reason, and the rejection still stands.  Further, as seen in Meredith figures 6-9, the interlocking of the sections of the protector structure interlock and this would clearly have tension and compression resistant properties since the sections stay connected and only flex with respect to one another, and being a protective sleeve means such is intended to provide additional strength to protect what the structure inside the sleeve which is a form of reinforcement.  Providing an external sleeve would provide support for the entire pipe structure therein including an inner corrugated hose as well, and ultimately reinforce the tubular structure inside, which meets the claim language which only suggests properties of the layer, not a function of the entire hose as argued, and these properties would naturally occur from the same structure thereby providing the same properties and ultimately the same function.  The claim does not actually set forth the argued function set forth above, and as discussed above this detailed a function is not of the same scope as the claims and is not persuasive since it differs from the actual claim limitations, so the rejection still stands since this argument is not persuasive.  As set forth above, Smith is used solely to teach using screws to attach the half shells forming interlocked segments is old and known, however, it should be noted that teaching a bend limiting structure formed of a plurality of half shells interlocked together to form a sleeve which is a bend limiter stiffener (title) which clearly teaches the natural properties of this type of  sleeve such as taught by Meredith is tension and compression resistant since this type of structure acts as a bend limiter and stiffener which would lead to tension an compression resistance, therefore Smith further supports the examiners position that this structure would meet the claim language, therefore the arguments are not persuasive and the rejection still stands.  There are no specific arguments directed to the rejection under Bond other than what were set forth above, but for the same reasons as above, the arguments are not persuasive and the rejection still stands for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Bittner and Shepherd disclosing state of the art corrugated tube in tubes with reinforcing layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH